RUDKIN, Circuit Judge.
The sole question presented for decision on the present appeal is this: Was the adopted son of a native-born citizen of the United States, both belonging to the Chinese race, entitled to be admitted to this country prior to the enactment of the Immigration Act of 1924 (8 US-CA § 145 et seq.). Upon this question there is a direct conflict of authority. In United States v. Pierce, 285 F. 663, Judge Learned Hand, sitting in the District Court, decided in favor of the right of admission, and his decision was followed and approved by the Circuit Court of Appeals for the First Circuit in Johnson v. Shue Hong, 300 F. 89. On the other hand, in White v. Kwock Sue Lum, 291 F. 732, this court reached the opposite conclusion. An attempt is made to distinguish the latter ease from the cases cited and from the present case, but we find no solid basis for the distinction, and a majority of the court adhere to the rule heretofore announced by this court. Aside from the apparent hardship incident to the case, the question is no longer of general importance, because it is put at rest by the Immigration Act of 1924,
The order is affirmed.